 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving foundthat theRespondent has engaged in certain unfair labor practices,I shall recommend that it cease and desisttherefromand that it take certain affirma-tive action designed to effectuate the policiesof the Act.In view of the nature andextent of the unfair labor practices committed,including surveillance of attendanceat a union meeting,fostering the impression of surveillance,and threats to close theplant if the employees selected the Union to represent them,I am persuaded that theRespondent's conduct indicates a purpose to defeat the self-organization of its em-ployees and that a danger exists that in the future the Respondent,unless restrained,will engage in other unfair labor practices.Accordingly,in order to make effectivethe interdependent guaranties in Section7 of the Act, Ishall recommend that theRespondent cease and desist from,in any manner, infringingupon the rights guar-anteed in said section.Cf.L. C. Products, Inc.,112 NLRB 872.Upon the basis of theabove findings of fact,and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) ofthe Act.2.By interfering with,restraining,and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.4.The allegations that the Respondent engaged in unfair labor practices within themeaning of Section 8(a) (3) of the Act have not been sustained.[Recommendations omitted from publication.]Mohawk Business Machines Corp.andLocal 431, InternationalUnion of Electrical,Radio,and Machine Workers,AFL-CIO,Petitioner.'Case No. 2-RC-7494. June 17,1957DECISION AND DIRECTION OF ELECTIONUpon petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Arthur A. Greenstein,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.1 The name of the Petitioner appears as amended pursuant to paragraph numbered 3.of our decision herein.118 NLRB No. 23. MOHAWK BUSINESS MACHINES CORP.1693.The petition was filed herein by Local 430, United Electrical,Radio and Machine Workers of America, UE.2 At the hearing, thePetitioner moved to amend its name to Local 431, International Unionof Electrical, Radio, and Machine Workers, AFL-CIO. In supportof its motion the Petitioner presented evidence that the members ofLocal 430, UE, at a membership meeting held between the date of thepetition and the date of the hearing, voted to disaffiliate from UE andaffiliate with TUE.All officers of Local 430 occupied the same officesin Local 431 and the latter local retained the same business office,treasury, and contracts.The Employer objected to the motion to amend the name of thePetitioner, and moved to dismiss the petition on grounds pertainingto the Petitioner's showing of interest; in the alternative, it requestedan administrative determination as to whether Local 431, IUE, hadpresented authorization cards showing a 30-percent interest in theunit petitioned for.'The Petitioner contended it is in every respectthe same Union, except for the change in name, and is therefore notrequired to present a new showing of interest.We find no merit in the Employer's objection to the motion toamend the name of the Petitioner to reflect its new affiliation.Themotion is therefore granted.On the other hand, we agree with theEmployer that the authorization cards submitted at the time of thefiling of the petition, which were signed by employees when thePetitioner was affiliated with UE, are not indicative of those em-ployees' wishes as to representation by the Petitioner as an affiliate ofIUE. In order, therefore, to obviate the holding of an election whichmight otherwise prove to be a useless expense, we shall require thePetitioner to present a new showing of interest within 10 days fromthe date of this Decision and Direction of Election,4 indicating that atleast 30 percent of the employees in the unit hereafter found appro-priate have designated the Petitioner, as an affiliate of IUE, as theirbargaining representative.' If the Petitioner fails to present such a.showing, the Regional Director shall advise the Board to that effect;the Board will thereupon vacate its Direction of Election herein anddismiss the petition.4.We find, in accordance with the agreement of the parties, that.the following unit is appropriate for purposes of collective bar2 The petition was supported by an adequate showing of interest designating Local 430,UE.3The Employeralso moved to dismissthe petitionon the groundthat Local430, UE,is out of compliance with Section 9 (f), (g), and(h) of theAct.We findno merit inthis contention as it is well settledthat thisis an administrative matter, not litigable ina representation proceeding.Moreover,we are administratively satisfied that the Peti-tioner is in compliance.aWestinghouse Radio Stations,Inc.,107 NLRB 1407, 1411.5 To the extent that they are inconsistent herewith,The Great .4tiaatic i Pacific TeaCompany,113 NLRB 865;Westinghouse Electric Supply Company,83 NLRB 174; andDolese Bros.Co., 65 NLRB 1124, are hereby overruled. 170DECISIONS OF NATIONALLABOR RELATIONS BOARDgaining within the meaning of Section 9 (b) of the Act: All pro-duction and maintenance employees at the Employer's Brooklyn,New York, recording devices manufacturing plant, including ship-ping and receiving employees; but excluding office clerical and pro-fessional employees, guards, watchmen, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]AIFIIBERMURDOCK, dissenting in part:I dissent from the majority's decision insofar as it requires thePetitioner to submit a new showing of interest before an election willbe held.Upon the basis of the record in this case, I am convinced thatthe Petitioner has maintained its identity as a labor organization not-withstanding its change in affiliation since the petition was filed.There is nothing to suggest that the change in affiliation was not inaccord with the desires of the employees in the appropriate unit.Ac-cordingly, I would, for reasons set forth in the majority opinion inThe Great Atlantic ct Pacific Tea Company,113 NLRB 865, directthe holding of an immediate election on the basis of the showing ofinterest submitted by the Petitioner at the time it filed its petition.MEMBER BEAN took no part in the consideration of the aboveDecision and Direction of Election.Controls Company of America, Schiller Park PlantandInterna-tional Union,United Automobile,Aircraft&Agricultural Im-plement Workers of America,AFL-CIO,Petitioner.Case No.13-RC-5330. June 17,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Rush F. Hall, hearing officer.The hearing officer's rulings are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.''At the hearing, International Association of Machinists, AFL-CIO, herein called IAM,intervened on the basis of a card showing of interest.18 NLRB No. 22.